Mr. Justice McIver.
I concur fully except as to the first question considered. As to that I think the Circuit Judge erred in disallowing the prisoner’s challenge to the three jurors who had served on the trial of The State v. James. I do not think the section of the General Statutes referred to applies, and, on the contrary, am of opinion that the conceded fact that these jurors had just rendered a verdict in a case depending to a great extent upon the same testimony, was a sufficient cause of challenge, without regard to their testimony when examined on their voir dire.
Judgment reversed.